DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure is objected to because the following informalities:
SPECIFICATION
Probable typographical misprints exist in:
Page 1, paragraph [0005], line 3; “Home invasions particularly” might meant “Home invasions are particularly”.
DRAWINGS
The “inside surface 22” not shown in FIG. 1.
The “hook component 114” not shown in FIG. 5.
The “exterior pocket 144” not shown in FIG. 11.
The “exterior surface 142” not shown in FIG. 11.
The FIG. 11 shows label “12” not described in the SPECIFICATION.
Appropriate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected because it is vague and indefinite the recitation; --wherein the holster is configured to hold the firearm in both a left-handed orientation and a right-handed orientation--, (lines 4-5).  For examination purposes, Examiner interprets the --holster-- to have two lateral exterior sides capable to be attached to the --door attachment component-- (line 2), thus enabling --a left-handed orientation and a right-handed orientation--.

Claims 2-9 are rejected by dependency of claim 1.

Claim 10 is rejected because it is vague and indefinite the recitation; --wherein the holster is configured to hold the firearm in both a left-handed orientation and a right-handed orientation--, (lines 5-6).  For examination purposes, Examiner interprets the --holster-- to have two lateral exterior sides capable to be attached to the --door attachment component-- (line 2), thus enabling --a left-handed orientation and a right-handed orientation--.

Claims 11-17 are rejected by dependency of claim 10.

Claim 18 is rejected because it is vague and indefinite the recitation; --wherein the holster is configured to hold the firearm in both a left-handed orientation and a right-handed orientation--, (lines 6-7).  For examination purposes, Examiner interprets the --holster-- to have two lateral exterior sides capable to be attached to the --door attachment component-- (line 2), thus enabling --a left-handed orientation and a right-handed orientation--.

Claims 19-20 are rejected by dependency of claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pieroth (U. S. Patent 10,918,218 B1) hereafter PIEROTH, in view of DeSantis et. al. (U. S. Patent 4,966,320) hereinafter DESANTIS.
Regarding claim 1, PIEROTH teaches (see FIG. 1 below) a door mounting apparatus 101 for retaining a firearm 90 comprising a door attachment component 120; and a holster 92, 94 removably attachable to the door attachment component 120.  PIEROTH fails to teach holster 92, 94 is configured to hold firearm 90 in a left-handed orientation and a right-handed orientation.
However, DESANTIS teaches (see FIG. 4 below) a holster 23 configured to hold a firearm in a left-handed orientation and a right-handed orientation to be readily accessed and utilized by a left handed or a right-handed person (col. 3, lines 11-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the holster 92, 94 of PIEROTH with the holster 23 of DESANTIS to be readily accessed and utilized by a left handed or a right-handed person.
Furthermore, a change in form or shape (to secure fitment to a door of the door attachment component 120 or its corresponding means to attach the holster 23) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ47.


    PNG
    media_image1.png
    555
    728
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    743
    886
    media_image2.png
    Greyscale


Regarding claim 2, the combination of PIEROTH and DESANTIS (as applied to claim 1 above) teaches all the limitations of the claim.  PIEROTH further teaches (see FIG. 2 below) the door attachment component 120 comprises a hook component 110, 111 for engaging a top of a door.
Furthermore, a change in form or shape (to secure fitment to a door of the hook component 110, 111) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ47.


    PNG
    media_image3.png
    513
    556
    media_image3.png
    Greyscale


Regarding claim 4, the combination of PIEROTH and DESANTIS (as applied to claim 1 above) teaches all the limitations of the claim.  PIEROTH further teaches (see FIG. 2 above) the door attachment component 120 comprises an interior bar 112, 114, 116.
Furthermore, a change in form or shape (such as straightening the interior bar 112, 114, 116) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ47.

Regarding claim 8, the combination of PIEROTH and DESANTIS (as applied to claim 1 above) teaches all the limitations of the claim.  DESANTIS further teaches (see FIG. 4 above) the holster 23 comprises a pair of attachment elements 28/28’ for engaging the door attachment component 120.
Furthermore, a change in form or shape (such as the kind of the attachment elements 28/28’ to engage door attachment component 120) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ47.

Regarding claim 9, the combination of PIEROTH and DESANTIS (as applied to claim 8 above) teaches all the limitations of the claim.  DESANTIS further teaches (see FIG. 4 above) the pair of attachment elements 28/28’ are of the type hook and loop fasteners (col. 3, lines 26-30).

Claims 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over PIEROTH in view of DESANTIS, in further view of Moran (U. S. Patent Application Publication US 2008/0245751 A1) hereinafter MORAN.
Regarding claim 3, the combination of PIEROTH and DESANTIS (as applied to claim 2 above) teaches all the limitations of the claim.  PIEROTH fails to teach (see FIG. 2 above) hook component 110, 111 comprising a hook protective element positional against an outside surface of the door.
However, MORAN teaches (see Fig. 3 below) a hook component 30 comprising a hook protective element 36 positional against an outside surface of the door 5 to protect the door from damage (para. [0029], lines 8-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the hook component 110, 111 of PIEROTH and DESANTIS with the protective element 36 of MORAN to protect the outside surface of the door 5 against damage.


    PNG
    media_image4.png
    576
    429
    media_image4.png
    Greyscale


Regarding claim 5, the combination of PIEROTH and DESANTIS (as applied to claim 4 above) teaches all the limitations of the claim.  PIEROTH fails to teach (see FIG. 2 above) interior bar 112, 114, 116 comprising an interior bar protective element positional against an inside surface of a door.
However, MORAN teaches (see Fig. 3 above) an interior bar comprising an interior bar protective element 36 positional against an inside surface of a door 5 to protect the door from damage (para. [0029], lines 8-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the hook interior bar 112, 114, 116 of PIEROTH and DESANTIS with the interior bar protective element 36 of MORAN to protect the inside surface of the door 5 against damage.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over PIEROTH in view of DESANTIS, in further view of Devlin (U. S. Patent 4,022,361) hereinafter DEVLIN.
Regarding claim 6, the combination of PIEROTH and DESANTIS (as applied to claim 4 above) teaches all the limitations of the claim.  PIEROTH fails to teach (see FIG. 2 above) the interior bar 112, 114, 116 comprises an attachment element for engaging the holster 92, 94.
However, DEVLIN teaches (see FIG_1, FIG_4, FIG_5 below) presence of an interior bar 16 comprising an attachment element 18 for engaging the holster 12 to held its location (col. 2, lines 58-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the interior bar 112, 114, 116 of PIEROTH and DESANTIS with the attachment element 18 of DEVLIN for engaging the holster 92, 94 and to held its location.
Furthermore, a change in form or shape (such as straightening attachment element 112, 114, 116) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ47.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (such as in interior bar 16) as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


    PNG
    media_image5.png
    350
    232
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    319
    219
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    259
    371
    media_image7.png
    Greyscale


Regarding claim 7, the combination of PIEROTH and DESANTIS (as applied to claim 6 above) teaches all the limitations of the claim.  PIEROTH fails to teach (see FIG. 2 above) attachment element 118, 130 is a hook and loop fastener.
However, DEVLIN teaches (see FIG_1, FIG_4, FIG_5 above) an attachment element 18 being of the type hook and loop fastener to enable use of a fabric separable fastener (col. 3, lines 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the attachment element 118, 130 of PIEROTH and DESANTIS with the with the attachment element 18 of DEVLIN to enable use of a fabric separable fastener.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over PIEROTH in view of DESANTIS.
Regarding claim 10, PIEROTH teaches (see FIG. 1 above) a door mounting apparatus 101 for retaining a firearm 90 comprising; a door attachment component 120 configured to engage a top of a door; and a holster 92, 94 removably attachable to an interior bar 112, 114, 116 of the door attachment component 120.  PIEROTH fails to teach holster 92, 94 as being reversible (i.e. reversible holster) and configured to hold the firearm 90 in both a left-handed orientation and a right-handed orientation.
However, DESANTIS teaches (see FIG. 4 above) a reversible holster 23 configured to hold a firearm in a left-handed orientation and a right-handed orientation to be readily accessed and utilized by a left handed or a right-handed person (col. 3, lines 11-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the holster 92, 94 of PIEROTH with the reversible holster 23 of DESANTIS to be readily accessed and utilized by a left handed or a right-handed person.
Furthermore, a change in form or shape (to secure fitment to a door of the door attachment component 120 or its corresponding means to attach the reversible holster 23) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ47.

Regarding claim 11, the combination of PIEROTH and DESANTIS (as applied to claim 10 above) teaches all the limitations of the claim.  DESANTIS further teaches (see FIG. 4 above) the reversible holster 23 as being foldable (col. 3, lines 9-11) along a midline forming a pocket thus (see FIG. 1 below) retaining the firearm 24.


    PNG
    media_image8.png
    458
    839
    media_image8.png
    Greyscale


Regarding claim 15, the combination of PIEROTH and DESANTIS (as applied to claim 10 above) teaches all the limitations of the claim.  DESANTIS further teaches (see FIG. 4 above) the reversible holster 23 comprises a pair of attachment elements 28/28’ for engaging the door attachment component 120.
Furthermore, a change in form or shape (such as the kind of the attachment elements 28/28’ to engage door attachment component 120) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ47.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over PIEROTH in view of DESANTIS, in further view of Gordon et. al. (U. S. Patent Application Publication US 2020/0348106 A1) hereinafter GORDON.
Regarding claim 12, the combination of PIEROTH and DESANTIS (as applied to claim 10 above) teaches all the limitations of the claim.  DESANTIS fails to teach (see FIG. 4 above) wherein the reversible holster 23 comprises an inside pocket attached to an interior surface of the reversible holster 23.
However, GORDON teaches (see FIG. 2B below) a reversible holster 1 comprising an inside pocket 28 attached to its interior surface 20 to hold card 140 (para. [0027], lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the interior surface in the reversible holster 23 of PIEROTH and DESANTIS to incorporate the inside pocket 28 of GORDON to hold a card such as an identification card, credit card or carry permit card.


    PNG
    media_image9.png
    826
    498
    media_image9.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over PIEROTH in view of DESANTIS, in further view of Brooks (U. S. Patent Application Publication US 2004/0217141 A1) hereinafter BROOKS.
Regarding claim 13, the combination of PIEROTH and DESANTIS (as applied to claim 10 above) teaches all the limitations of the claim.  DESANTIS fails to teach (see FIG. 4 above) wherein the reversible holster 23 comprises an outside pocket attached to an exterior surface of the reversible holster 23.
However, BROOKS teaches (see Fig. 1 below) a reversible holster 1 comprising an outside pocket 13 attached to its exterior surface 3 to contain a cellular phone, etc. (para. [0020], lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the exterior surface in the reversible holster 23 of PIEROTH and DESANTIS to incorporate the outside pocket 13 of BROOKS to contain a cellular phone, etc.


    PNG
    media_image10.png
    621
    646
    media_image10.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over PIEROTH in view of DESANTIS, in further view of Gazso et. al. (U. S. Patent Application Publication US 2015/0362285 A1) hereinafter GAZSO.
Regarding claim 14, the combination of PIEROTH and DESANTIS (as applied to claim 10 above) teaches all the limitations of the claim.  DESANTIS fails to teach (see FIG. 4 above) wherein the reversible holder 23 comprises a closure element positioned along at least a portion of a perimeter of an interior surface of the reversible holster 23.
However, GAZSO teaches (see FIG. 4 below) wherein the reversible holder 10 comprises a closure element 40a positioned along at least a portion of a perimeter of an interior surface of the reversible holster 10 to secure a firearm within the opening 18 (see FIG. 2 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the interior surface in the reversible holster 23 of PIEROTH and DESANTIS to incorporate the closure element 40a of GAZSO to secure a firearm.


    PNG
    media_image11.png
    376
    486
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    647
    454
    media_image12.png
    Greyscale


Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over PIEROTH in view of DESANTIS, in further view of MORAN.
Regarding claim 16, the combination of PIEROTH and DESANTIS (as applied to claim 15 above) teaches all the limitations of the claim.  PIEROTH fails to teach (see FIG. 1 above) wherein the door attachment component 120 comprises an attachment element configured to engage (see FIG. 9 above) either of the pair of attachment elements of the reversible holster.
However, MORAN teaches (see Fig. 3 above) a door attachment component 30 comprising an attachment element 38 configured to engage (see FIG. 4 above) either of the pair of attachment elements 28/28’ of the reversible holster 23 of DESANTIS to secure its location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the door attachment component 120 of PIEROTH and DESANTIS with the attachment element 38 of MORAN to engage either pair of the attachment elements 23 of the reversible holster 23 to secure its location.
Furthermore, a change in form or shape (such as setting the dimensions of the attachment element 38) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ47.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over PIEROTH in view of DESANTIS, in further view of Robertson et. al (U. S. Patent Application Publication 2018/0120057 A1) hereinafter ROBERTSON.
Regarding claim 17, the combination of PIEROTH and DESANTIS (as applied to claim 15 above) teaches all the limitations of the claim.  DESANTIS fails to teach (see FIG. 4 above) wherein the pair or attachment elements 28/28’ (in the reversible holster 23) are magnetic.
	However, ROBERTSON teaches (see FIG. 16 below) wherein the pair or attachment elements 34 are magnetic to removably mounting the reversible holster to its respective base (para. [0006], lines 8-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the reversible holster 23 of PIEROTH and DESANTIS with the attachment elements 34 (being magnetic) of ROBERTSON to allow its removably mounting to its respective base.


    PNG
    media_image13.png
    741
    464
    media_image13.png
    Greyscale


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over PIEROTH in view of DESANTIS, in further view of ROBERTSON.
Regarding claim 18, PIEROTH teaches (see FIG. 1 above) a door mounting apparatus 101 for mounting a firearm 90 to a door comprising a door attachment component 120.  PIEROTH fails to teach presence of a reversible holster removably attachable to the door attachment component 120; a quick release component for releasably securing the firearm 90 within the reversible holster; and wherein the holster is configured to hold the firearm 90 in both a left-handed orientation and a right-handed orientation.  DESANTIS teaches (see FIG. 4 above) presence of a reversible holster 23 removably attachable to the door attachment component 120; and wherein the reversible holster 23 is configured to hold the firearm 90 in both a left-handed orientation and a right-handed orientation.  DESANTIS fails to teach presence of a quick release component for releasably securing the firearm 90 within the reversible holster.
However, ROBERTSON teaches (see FIG. 16 above) presence of a quick release component 62 to releasably securing (para [0035], lines 9-10) the firearm 90 within the holster 14.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the reversible holster 23 of PIEROTH and DESANTIS with the quick release component 62 of ROBERTSON to releasably secure the firearm 90.
Furthermore, a change in form or shape (enabling quick release component 62 of ROBERTSON to be reversible) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ47.

Regarding claim 19, the combination of PIEROTH, DESANTIS, and ROBERTSON (as applied to claim 18 above) teaches all the limitations of the claim.  ROBERTSON further teaches (see FIG. 16 above) the quick release component 62 comprises a strap (para. [0035], line 9).

Regarding claim 20, the combination of PIEROTH, DESANTIS, and ROBERTSON (as applied to claim 18 above) teaches all the limitations of the claim.  ROBERTSON further teaches (see FIG. 16 above) the quick release component 62 is releasably attached to a handle end of the holster 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Butler (U. S. Patent 5,009,346):  Teaches a pouch with similar attributes to a holster as the claimed invention.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS JAVIER RODRIGUEZ MOLINA whose telephone number is (571) 272-8947.  The examiner can normally be reached M-F: 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY D. STASHICK can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.R.M./

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735